Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-02594-RM-SKC

   UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

   v.

   MEDIATRIX CAPITAL INC., et al.,

          Defendants,
   and

   MEDIATRIX CAPITAL FUND LTD., et al.,

          Relief Defendants.


                                 ORDER APPOINTING RECEIVER


          WHEREAS this matter has come before this Court upon Plaintiff U.S. Securities and

   Exchange Commission’s (“Commission”) motion to appoint a receiver in the above-captioned

   action; and,

          WHEREAS the Court finds that, based on the record in these proceedings, the

   appointment of a receiver in this action is necessary and appropriate for the purposes of

   marshaling and preserving all assets of the Defendants (“Receivership Assets”) and those assets

   of the Relief Defendants that: (a) are attributable to funds derived from investors or clients of the

   Defendants; (b) are held in constructive trust for the Defendants; (c) were fraudulently

   transferred by the Defendants; and/or (d) may otherwise be includable as assets of the estates of

   the Defendants (collectively, the “Recoverable Assets”); and,


                                                     1
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 2 of 18




          WHEREAS this Court has subject matter jurisdiction over this action and personal

   jurisdiction over the Defendants and Relief Defendants, and venue properly lies in this district.

          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

   THAT:

          This Court hereby takes exclusive jurisdiction over the assets, of whatever kind and

   wherever situated, of the following Defendants: Michael S. Young; Michael S. Stewart; Bryant

   E. Sewall (the “Individual Defendants”); and Mediatrix Capital Inc.; Blue Isle Markets Inc.; and

   Blue Isle Markets Ltd. (the “Entity Defendants” and together with the Individual Defendants, the

   “Receivership Defendants”) and of the Recoverable Assets of the following Relief Defendants:

   Mediatrix Capital Fund Ltd.; Island Technologies LLC; West Beach LLC; Salve Regina Trust;

   TF Alliance, LLC; Casa Conejo LLC; Hase Haus, LLC; DCC Islands Foundation; Keystone

   Business Trust; Weinzel, LLC, The 1989 Foundation, Mediatrix Capital PR LLC, Mediatrix

   Capital, LLC; Blue Isle Markets Inc. (Cayman Islands) (the “Entity Receivership Relief

   Defendants” or the “Entity Relief Defendants”); and Victoria M. Stewart; Maria C. Young; and

   Hanna Ohonkova Sewall (collectively with the Entity Relief Defendants, the “Receivership

   Relief Defendants”), not including those assets previously excluded from the asset freeze. (See

   ECF Nos. 101, 103 (“permitting the individual defendants to open separate bank accounts that

   will remain unfrozen for current living expenses”).)

          Until further Order of this Court, Brick Kane of Robb Evans & Associates LLC is hereby

   appointed to serve without bond as receiver (the “Receiver”) over the (1) Entity Defendants;

   (2) the Receivership Assets of the Individual Defendants; and (3) the Recoverable Assets of the

   Receivership Relief Defendants.



                                                    2
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 3 of 18




                              I. General Powers and Duties of Receiver

          1.      The Receiver shall have all powers, authorities, rights and privileges heretofore

   possessed by the officers, directors, managers and general and limited partners of the

   Receivership Defendants and the Receivership Relief Defendants under applicable state and

   federal law, by the governing charters, by-laws, articles and/or agreements in addition to all

   powers and authority of a receiver at equity, and all powers conferred upon a receiver by the

   provisions of 28 U.S.C. §§ 754, 959 and 1692, and Federal Rule of Civil Procedure 66.

          2.      The trustees, directors, officers, managers, employees, investment advisors,

   accountants, attorneys and other agents of the Receivership Defendants and Receivership Relief

   Defendants are hereby dismissed and the powers of any general partners, directors and/or

   managers are hereby suspended. Such persons and entities shall have no authority with respect

   to the Receivership Defendants’ or Receivership Relief Defendants’ operations or assets, except

   to the extent as may hereafter be expressly granted by the Receiver. The Receiver shall assume

   and control the operation of the Entity Receivership Defendants and the Entity Relief Defendants

   and shall pursue and preserve all of their claims.

          3.      No person holding or claiming any position of any sort with any of the

   Receivership Defendants or Receivership Relief Defendants shall possess any authority to act by

   or on behalf of any of the Receivership Defendants or and Receivership Relief Defendants.

          4.      Subject to the specific provisions in Sections III through XIV, below, the

   Receiver shall have the following general powers and duties:




                                                    3
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 4 of 18




              A.    To use reasonable efforts to determine the nature, location and value of all
                    property interests of the Receivership Defendants and of the Receivership
                    Relief Defendants Recoverable Assets, including, but not limited to,
                    monies, funds, securities, credits, effects, goods, chattels, lands, premises,
                    leases, claims, rights and other assets, together with all rents, profits,
                    dividends, interest or other income attributable thereto, of whatever kind,
                    which the Receivership Defendants and Receivership Relief Defendants
                    own, possess, have a beneficial interest in, or control directly or indirectly
                    (“Receivership Property” or, collectively, the “Receivership Estate”);

              B.    To take custody, control and possession of all Receivership Property and
                    records relevant thereto from the Receivership Defendants and
                    Receivership Relief Defendants; to sue for and collect, recover, receive
                    and take into possession from third parties all Receivership Property and
                    records relevant thereto;

              C.    To manage, control, operate and maintain the Receivership Estate and
                    hold in his possession, custody and control all Receivership Property,
                    pending further Order of this Court;

              D.    To use Receivership Property for the benefit of the Receivership Estate,
                    making payments and disbursements and incurring expenses as may be
                    necessary or advisable in the ordinary course of business in discharging its
                    duties as Receiver;

              E.    To take any action which, prior to the entry of this Order, could have been
                    taken by the officers, directors, partners, managers, trustees and agents of
                    the Receivership Defendants and Receivership Relief Defendants;

              F.    To engage and employ persons in his discretion to assist him in carrying
                    out his duties and responsibilities hereunder, including, but not limited to,
                    accountants, attorneys, securities traders, registered representatives,
                    financial or business advisers, liquidating agents, real estate agents,
                    forensic experts, brokers, traders or auctioneers;

              G.    To take such action as necessary and appropriate for the preservation of
                    Receivership Property or to prevent the dissipation or concealment of
                    Receivership Property;

              H.    The Receiver is authorized to issue subpoenas for documents and
                    testimony consistent with the Federal Rules of Civil Procedure;




                                              4
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 5 of 18




                  I.      To bring such legal actions based on law or equity in any state, federal, or
                          foreign court as the Receiver deems necessary or appropriate in
                          discharging his duties as Receiver;

                  J.      To pursue, resist and defend all suits, actions, claims and demands which
                          may now be pending or which may be brought by or asserted against the
                          Receivership Property or the Receivership Estate; and,

                  K.      To take such other action as may be approved by this Court.

                                       II. Access to Information

          5.      The Receivership Defendants and Receivership Relief Defendants and the past

   and/or present officers, directors, agents, managers, general and limited partners, trustees,

   attorneys, accountants and employees of the Entity Receivership Defendants and the Entity

   Receivership Relief Defendants, as well as those acting in their place, are hereby ordered and

   directed to preserve and turn over to the Receiver forthwith all paper and electronic information

   of, and/or relating to, the Receivership Defendants, Receivership Relief Defendants, and/or all

   Receivership Property; such information shall include but not be limited to books, records,

   documents, accounts and all other instruments and papers.

          6.      Within ten (10) days of the entry of this Order, the Receivership Defendants and

   Receivership Relief Defendants shall file with the Court and serve upon the Receiver and the

   Commission a sworn statement, listing: (a) the identity, location and estimated value of all

   Receivership Property; (b) all employees (and job titles thereof), other personnel, attorneys,

   accountants and any other agents or contractors of the Receivership Defendants and Receivership

   Relief Defendants; and, (c) the names, addresses and amounts of claims of all known creditors of

   the Receivership Defendants and Receivership Relief Defendants. These filings may supplement

   and need not duplicate the accountings provided by Receivership Defendants and the



                                                    5
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 6 of 18




   Receivership Relief Defendants in response to the September 13, 2019, Order Granting

   Plaintiff’s Motion for an Ex Parte Asset Freeze, Temporary Restraining Order, Order to Show

   Cause, and other Emergency Relief (ECF No. 10). (See ECF No. 28.)

          7.     Within thirty (30) days of the entry of this Order, the Receivership Defendants

   and Receivership Relief Defendants shall file with the Court and serve upon the Receiver and the

   Commission a sworn statement and accounting, with complete documentation, covering the

   period from January 1, 2017 to the present:

                 A.      Of all Receivership Property, wherever located, held by or in the name of
                         the Receivership Defendants or Receivership Relief Defendants, or in
                         which any of them, directly or indirectly, has or had any beneficial
                         interest, or over which any of them maintained or maintains and/or
                         exercised or exercises control, including, but not limited to: (a) all
                         securities, investments, funds, real estate, automobiles, jewelry and other
                         assets, stating the location of each; and (b) any and all accounts, including
                         all funds held in such accounts, with any bank, brokerage or other
                         financial institution held by, in the name of, or for the benefit of any of
                         them, directly or indirectly, or over which any of them maintained or
                         maintains and/or exercised or exercises any direct or indirect control, or in
                         which any of them had or has a direct or indirect beneficial interest,
                         including the account statements from each bank, brokerage or other
                         financial institution;

                 B.      Identifying every account at every bank, brokerage or other financial
                         institution: (a) over which Receivership Defendants or Receivership Relief
                         Defendants have signatory authority; and (b) opened by, in the name of, or
                         for the benefit of, or used by, the Receivership Defendants or Receivership
                         Relief Defendants;

                 C.      Identifying all credit, bank, charge, debit or other deferred payment card
                         issued to or used by each Receivership Defendant and Receivership Relief
                         Defendant, including but not limited to the issuing institution, the card or
                         account number(s), all persons or entities to which a card was issued
                         and/or with authority to use a card, the balance of each account and/or
                         card as of the most recent billing statement, and all statements for the last
                         twelve months;




                                                   6
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 7 of 18




                  D.     Of all assets received by any of them from any person or entity, including
                         the value, location, and disposition of any assets so received;

                  E.     Of all funds received by the Receivership Defendants and Receivership
                         Relief Defendants, and each of them, in any way related, directly or
                         indirectly, to the conduct alleged in the Commission’s Complaint. The
                         submission must clearly identify, among other things, all investors, the
                         securities they purchased, the date and amount of their investments, and
                         the current location of such funds;

                  G.     Of all expenditures exceeding $1,000 made by any of them, including
                         those made on their behalf by any person or entity; and

                  H.     Of all transfers of assets made by any of them.

          8.      Within thirty (30) days of the entry of this Order, the Receivership Defendants

   and Receivership Relief Defendants shall provide to the Receiver and the Commission copies of

   the Receivership Defendants’ and Receivership Relief Defendants’ federal income tax returns for

   2016-2019, with all relevant and necessary underlying documentation.

          9.      The Individual Receivership Defendants and individual Receivership Relief

   Defendants, and the Entity Receivership Defendants’ and Entity Receivership Relief Defendants’

   past and/or present officers, directors, agents, attorneys, managers, shareholders, employees,

   accountants, debtors, creditors, managers and general and limited partners, and other appropriate

   persons or entities shall answer under oath to the Receiver all questions which the Receiver may

   put to them and produce all documents as required by the Receiver regarding the business of the

   Receivership Defendants and Receivership Relief Defendants, or any other matter relevant to the

   operation or administration of the receivership or the collection of funds due to the Receivership

   Defendants and Receivership Relief Defendants. In the event that the Receiver deems it

   necessary to require the appearance of the aforementioned persons or entities, the Receiver shall

   make its discovery requests in accordance with the Federal Rules of Civil Procedure.


                                                   7
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 8 of 18




          10.     The Receiver has the authority to issue subpoenas to compel testimony of persons

   or production of records, consistent with the Federal Rules of Civil Procedure and applicable

   Local Rules, except for the provisions of Federal Rule of Civil Procedure 26(d)(1), concerning

   any subject matter within the powers and duties granted by this Order.

          11.     The Receivership Defendants and Receivership Relief Defendants are required to

   assist the Receiver in fulfilling his duties and obligations. As such, they must respond promptly

   and truthfully to all requests for information and documents from the Receiver.

                            III. Access to Books, Records and Accounts

          12.     The Receiver is authorized to take immediate possession of all assets, bank

   accounts or other financial accounts, books and records and all other documents or instruments

   relating to the Receivership Defendants and Receivership Relief Defendants not specifically

   excluded from this Order (see ECF Nos. 101, 103). All persons and entities having control,

   custody or possession of any Receivership Property are hereby directed to turn such property

   over to the Receiver.

          13.     The Receivership Defendants and Receivership Relief Defendants, as well as their

   agents, servants, employees, attorneys, any persons acting for or on behalf of the Receivership

   Defendants and Receivership Relief Defendants, and any persons receiving notice of this Order

   by personal service, facsimile transmission or otherwise, having possession of the property,

   business, books, records, accounts or assets of the Receivership Defendants and Receivership

   Relief Defendants are hereby directed to deliver the same to the Receiver, his agents and/or

   employees.

          14.     All banks, brokerage firms, financial institutions, and other persons or entities



                                                    8
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 9 of 18




   which have possession, custody or control of any assets or funds held by, in the name of, or for

   the benefit of, directly or indirectly, and of the Receivership Defendants or Receivership Relief

   Defendants that receive actual notice of this Order by personal service, facsimile transmission or

   otherwise shall:

                  A.      Not liquidate, transfer, sell, convey or otherwise transfer any assets,
                          securities, funds, or accounts in the name of or for the benefit of the
                          Receivership Defendants and Receivership Relief Defendants except upon
                          instructions from the Receiver;

                  B.      Not exercise any form of set-off, alleged set-off, lien, or any form of self-
                          help whatsoever, or refuse to transfer any funds or assets to the Receiver’s
                          control without the permission of this Court;

                  C.      Within five (5) business days of receipt of that notice, file with the Court
                          and serve on the Receiver and counsel for the Commission a certified
                          statement setting forth, with respect to each such account or other asset,
                          the balance in the account or description of the assets as of the close of
                          business on the date of receipt of the notice; and,

                  D.      Cooperate expeditiously in providing information and transferring funds,
                          assets and accounts to the Receiver or at the direction of the Receiver.

                              IV. Access to Real and Personal Property

          15.     The Receiver is authorized to take immediate possession of all personal property

   of the Receivership Defendants and of the Relief Defendants, to the extent such personal

   property is a Recoverable Asset, wherever located, including but not limited to electronically

   stored information, computers, laptops, hard drives, external storage drives, and any other such

   memory, media or electronic storage devices, books, papers, data processing records, evidence of

   indebtedness, bank records and accounts, savings records and accounts, brokerage records and

   accounts, certificates of deposit, stocks, bonds, debentures, and other securities and investments,

   contracts, mortgages, furniture, office supplies and equipment.



                                                    9
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 10 of 18




          16.       The Receiver is authorized to take immediate possession of all real property of the

   Receivership Defendants and of the Receivership Relief Defendants to the extent such real

   property is a Recoverable Asset, wherever located, including but not limited to all ownership and

   leasehold interests and fixtures. Notwithstanding this authority, the Receiver shall not take any

   actions to dispossess Defendants of their primary residences (Michael Young: 5406 S.

   Cottonwood Ct., Greenwood Village, CO; Michael Stewart: 8082 E. Arroyo Hondo Rd.,

   Scottsdale, AZ; Bryant Sewall: apartment in Ukraine) until at least ninety (90) days after entry of

   this order and after obtaining approval from the Court. Upon receiving actual notice of this

   Order by personal service, facsimile transmission or otherwise, all persons other than law

   enforcement officials acting within the course and scope of their official duties, are (without the

   express written permission of the Receiver) prohibited from: (a) entering such premises;

   (b) removing anything from such premises; or, (c) destroying, concealing or erasing anything on

   such premises.

          17.       Upon the request of the Receiver, the United States Marshal Service, in any

   judicial district, is hereby ordered to assist the Receiver in carrying out his duties to take

   possession, custody and control of, or identify the location of, any assets, records or other

   materials consisting of Receivership Property and belonging to the Receivership Estate.

                                       V. Notice to Third Parties

          18.       The Receiver shall promptly give notice of his appointment to all known officers,

   directors, agents, employees, shareholders, creditors, debtors, managers and general and limited

   partners of the Receivership Defendants and Receivership Relief Defendants, as the Receiver

   deems necessary or advisable to effectuate the operation of the receivership.



                                                     10
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 11 of 18




          19.     All persons and entities owing any obligation, debt, or distribution with respect to

   an ownership interest to any Receivership Defendant or Receivership Relief Defendant shall,

   until further ordered by this Court, pay all such obligations in accordance with the terms thereof

   to the Receiver and its receipt for such payments shall have the same force and effect as if the

   Receivership Defendant or Receivership Relief Defendant had received such payment.

          20.     In furtherance of his responsibilities in this matter, the Receiver is authorized to

   communicate with, and/or serve this Order upon, any person, entity or government office that he

   deems appropriate to inform them of the status of this matter and/or the financial condition of the

   Receivership Estates. All government offices which maintain public files of security interests in

   real and personal property shall, consistent with such office’s applicable procedures, record this

   Order upon the request of the Receiver or the Commission.

                         VI. Injunction against Interference with Receiver

          21.     The Receivership Defendants and Receivership Relief Defendants and all persons

   receiving notice of this Order by personal service, facsimile or otherwise, are hereby restrained

   and enjoined from directly or indirectly taking any action or causing any action to be taken,

   without the express written agreement of the Receiver, which would:

                  A.      Interfere with the Receiver’s efforts to take control, possession, or
                          management of any Receivership Property; such prohibited actions
                          include but are not limited to, using self-help or executing or issuing or
                          causing the execution or issuance of any court attachment, subpoena,
                          replevin, execution, or other process for the purpose of impounding or
                          taking possession of or interfering with or creating or enforcing a lien
                          upon any Receivership Property;

                  B.      Hinder, obstruct or otherwise interfere with the Receiver in the
                          performance of his duties; such prohibited actions include but are not
                          limited to, concealing, destroying or altering records or information;



                                                    11
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 12 of 18




                   C.      Dissipate or otherwise diminish the value of any Receivership Property;
                           such prohibited actions include but are not limited to, releasing claims or
                           disposing, transferring, exchanging, assigning or in any way conveying
                           any Receivership Property, enforcing judgments, assessments or claims
                           against any Receivership Property or any Receivership Defendant or
                           Receivership Relief Defendant, attempting to modify, cancel, terminate,
                           call, extinguish, revoke or accelerate (the due date), of any lease, loan,
                           mortgage, indebtedness, security agreement or other agreement executed
                           by any Receivership Defendant or and Receivership Relief Defendant or
                           which otherwise affects any Receivership Property; or,

                   D.      Interfere with or harass the Receiver, or interfere in any manner with the
                           exclusive jurisdiction of this Court over the Receivership Property or the
                           Receivership Estate.

            22.    The Receivership Defendants and Receivership Relief Defendants shall cooperate

   with and assist the Receiver in the performance of his duties.

            23.    The Receiver shall promptly notify the Court and Commission counsel of any

   failure or apparent failure of any person or entity to comply in any way with the terms of this

   Order.

                                          VII. Stay of Litigation

            24.    As set forth in detail below, the following proceedings, excluding the instant

   proceeding and all police or regulatory actions and actions of the Commission related to the

   above-captioned enforcement action, are stayed until further Order of this Court:

            All civil legal proceedings of any nature, including, but not limited to, bankruptcy
            proceedings, arbitration proceedings, foreclosure actions, default proceedings, or other
            actions of any nature involving: (a) the Receiver, in his capacity as Receiver; (b) any
            Receivership Property, wherever located; (c) any of the Receivership Defendants and
            Receivership Relief Defendants, including subsidiaries and partnerships; or, (d) any of
            the Receivership Defendants’ and Receivership Relief Defendants’ past or present
            officers, directors, managers, agents, or general or limited partners sued for, or in
            connection with, any action taken by them while acting in such capacity of any nature,
            whether as plaintiff, defendant, third-party plaintiff, third-party defendant, or otherwise
            (such proceedings are hereinafter referred to as “Ancillary Proceedings”).



                                                     12
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 13 of 18




           25.     The parties to any and all Ancillary Proceedings are enjoined from commencing

   or continuing any such legal proceeding, or from taking any action, in connection with any such

   proceeding, including, but not limited to, the issuance or employment of process.

           26.     All Ancillary Proceedings are stayed in their entirety, and all Courts having any

   jurisdiction thereof are enjoined from taking or permitting any action until further Order of this

   Court. Further, as to a cause of action accrued or accruing in favor of one or more of the

   Receivership Defendants or Receivership Relief Defendants against a third person or party, any

   applicable statute of limitation is tolled during the period in which this injunction against

   commencement of legal proceedings is in effect as to that cause of action.

                                          VIII. Managing Assets

           27.     The Receiver shall establish one or more custodial accounts at a federally insured

   bank to receive and hold all cash equivalent Receivership Property (the “Receivership Funds”).

           28.     The Receiver’s deposit account shall include in its account name the words

   “Receiver's Account” together with the name of this litigation.

           29.     The Receiver may, without further Order of this Court, transfer, compromise, or

   otherwise dispose of any Receivership Property, other than real estate on terms and in the

   manner the Receiver deems most beneficial to the Receivership Estate, and with due regard to

   the true and proper value of such Receivership Property.

           30.     Subject to Paragraph 32, immediately below, the Receiver is authorized to locate,

   list for sale or lease, engage a broker for sale or lease, cause the sale or lease, and take all

   necessary and reasonable actions to cause the sale or lease of all real property in the Receivership

   Estate, either at public or private sale, on terms and in the manner the Receiver deems most



                                                      13
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 14 of 18




   beneficial to the Receivership Estate, and with due regard to the true and proper value of such

   real property.

           31.      Upon further Order of this Court, pursuant to such procedures as may be required

   by this Court and additional authority such as 28 U.S.C. §§ 2001 and 2004, the Receiver will be

   authorized to sell, and transfer clear title to, all real property in the Receivership Estate.

           32.      The Receiver is authorized to take all actions to manage, maintain, and/or wind-

   down business operations of the Receivership Estate, including making legally required

   payments to creditors, employees, and agents of the Receivership Estate and communicating

   with vendors, investors, governmental and regulatory authorities, and others, as appropriate.

           33.      The Receiver shall take all necessary steps to enable the Receivership Funds to

   obtain and maintain the status of a taxable “Settlement Fund,” within the meaning of Section

   468B of the Internal Revenue Code and of the regulations, when applicable. The Receiver shall

   be designated the administrator of the Settlement Fund, pursuant to Treas. Reg. § 1.468B-

   2(k)(3)(i), and shall satisfy the administrative requirements imposed by Treas. Reg. § 1.468B-2,

   including but not limited to (a) obtaining a taxpayer identification number, (b) timely filing

   applicable federal, state, and local tax returns and paying taxes reported thereon, and (c)

   satisfying any information, reporting or withholding requirements imposed on distributions from

   the Settlement Fund. The Receiver shall cause the Settlement Fund to pay taxes in a manner

   consistent with treatment of the Settlement Fund as a “Qualified Settlement Fund.” The

   Receivership Defendants shall cooperate with the Receiver in fulfilling the Settlement Funds’

   obligations under Treas. Reg. § 1.468B-2.




                                                      14
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 15 of 18




                                IX. Investigate and Prosecute Claims

          34.     Subject to the requirement, in Section VIII above, that leave of this Court is

   required to resume or commence certain litigation, the Receiver is authorized, empowered and

   directed to investigate, prosecute, defend, intervene in or otherwise participate in, compromise,

   and/or adjust actions in any state, federal or foreign court or proceeding of any kind as may in his

   discretion, and in consultation with Commission counsel, be advisable or proper to recover

   and/or conserve Receivership Property.

          35.     The receiver has a continuing duty to ensure that there are no conflicts of interest

   between the Receiver, his Retained Personnel (as that term is defined below), and the

   Receivership Estate.

                                        X. Liability of Receiver

          36.     Until further Order of this Court, the Receiver shall not be required to post bond

   or give an undertaking of any type in connection with his fiduciary obligations in this matter.

          37.     The Receiver and his agents, acting within the scope of such agency (“Retained

   Personnel”) are entitled to rely on all outstanding rules of law and Orders of this Court and shall

   not be liable to anyone for their own good faith compliance with any order, rule, law, judgment,

   or decree. In no event shall the Receiver or Retained Personnel be liable to anyone for their

   good faith compliance with their duties and responsibilities as Receiver or Retained Personnel.

          38.     This Court shall retain jurisdiction over any action filed against the Receiver or

   Retained Personnel based upon acts or omissions committed in their representative capacities.

          39.     In the event the Receiver decides to resign, the Receiver shall first give written

   notice to the Commission’s counsel of record and the Court of its intention, and the resignation



                                                   15
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 16 of 18




   shall not be effective until the Court appoints a successor. The Receiver shall then follow such

   instructions as the Court may provide.

                                 XI. Recommendations and Reports

          40.     Within thirty (30) days after the end of each calendar quarter, the Receiver shall

   file and serve a full report and accounting of the Receivership Estate (the “Quarterly Status

   Report”), reflecting (to the best of the Receiver’s knowledge as of the period covered by the

   report) the existence, value, and location of all Receivership Property, and of the extent of

   liabilities, both those claimed to exist by others and those the Receiver believes to be legal

   obligations of the Receivership Estate.

          41.     The Quarterly Status Report shall contain the following:

                  A.      A summary of the operations of the Receiver;

                  B.      The amount of cash on hand, the amount and nature of accrued
                          administrative expenses, and the amount of unencumbered funds in the
                          estate;

                  C.      A schedule of all the Receiver’s receipts and disbursements (attached as
                          Exhibit A to the Quarterly Status Report), with one column for the
                          quarterly period covered and a second column for the entire duration of
                          the receivership;

                  D.      A description of all known Receivership Property, including approximate
                          or actual valuations, anticipated or proposed dispositions, and reasons for
                          retaining assets where no disposition is intended;

                  E.      A description of liquidated and unliquidated claims held by the
                          Receivership Estate, including the need for forensic and/or investigatory
                          resources; approximate valuations of claims; and anticipated or proposed
                          methods of enforcing such claims (including likelihood of success in:
                          (i) reducing the claims to judgment; and, (ii) collecting such judgments);

                  F.      A list of all known creditors with their addresses and the amounts of their
                          claims; and,



                                                    16
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 17 of 18




                   G.       The Receiver's recommendations for a continuation or discontinuation of
                            the receivership and the reasons for the recommendations.

                                 XII. Fees, Expenses, and Accountings

           42.     Subject to Paragraphs 43-49 immediately below, the Receiver need not obtain

   Court approval prior to the disbursement of Receivership Funds for expenses in the ordinary

   course of the administration and operation of the receivership. Further, prior Court approval is

   not required for payments of applicable federal, state or local taxes.

           43.     Subject to Paragraph 44 immediately below, the Receiver is authorized to solicit

   persons and entities (“Retained Personnel”) to assist him in carrying out the duties and

   responsibilities described in this Order. The Receiver shall not engage any Retained Personnel

   without first advising the Commission, and will not engage any outside lawyers or law firms

   without first obtaining an Order of the Court authorizing such engagement.

           44.     The Receiver and Retained Personnel are entitled to reasonable compensation and

   expense reimbursement from the Receivership Estates as described in the “Billing Instructions

   for Receivers in Civil Actions Commenced by the U.S. Securities and Exchange Commission”

   (the “Billing Instructions”) agreed to by the Receiver. Such compensation shall require the prior

   approval of the Court.

           45.     Within seventy-five (75) days after the end of each calendar quarter, the Receiver

   shall apply to the Court for compensation and expense reimbursement from the Receivership

   Funds (the “Quarterly Fee Applications”). At least thirty (30) days prior to filing each Quarterly Fee

   Application with the Court, the Receiver will serve upon counsel for the Commission a complete copy

   of the proposed Application, together with all exhibits and relevant billing information in a format to

   be provided by Commission staff.


                                                      17
Case 1:19-cv-02594-RM-SKC Document 153 Filed 09/11/20 USDC Colorado Page 18 of 18




           46.     All Quarterly Fee Applications will be interim and will be subject to cost benefit

   and final reviews at the close of the receivership. At the close of the receivership, the Receiver

   will file a final fee application, describing in detail the costs and benefits associated with all

   litigation and other actions pursued by the Receiver during the course of the receivership.

           47.     Quarterly Fee Applications may be subject to a holdback in the amount of 20% of

   the amount of fees and expenses for each application filed with the Court. The total amounts

   held back during the course of the receivership will be paid out at the discretion of the Court as

   part of the final fee application submitted at the close of the receivership.

           48.     Each Quarterly Fee Application shall:

                   A.      Comply with the terms of the Billing Instructions agreed to by the
                           Receiver; and,

                   B.      Contain representations (in addition to the Certification required by the
                           Billing Instructions) that: (i) the fees and expenses included therein were
                           incurred in the best interests of the Receivership Estate; and, (ii) with the
                           exception of the Billing Instructions, the Receiver has not entered into any
                           agreement, written or oral, express or implied, with any person or entity
                           concerning the amount of compensation paid or to be paid from the
                           Receivership Estate, or any sharing thereof.

           49.     At the close of the Receivership, the Receiver shall submit a Final Accounting, in

   a format to be provided by SEC staff, as well as the Receiver’s final application for

   compensation and expense reimbursement.

           IT IS SO ORDERED, this 11th day of September, 2020

                                                           BY THE COURT:



                                                           ____________________________________
                                                           RAYMOND P. MOORE
                                                           United States District Judge


                                                     18
